Citation Nr: 1720955	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a learning disorder to include Autism spectrum disorder, Asperger's syndrome, attention deficit disorder, and dyslexia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's father 


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for a learning disorder to include Asperger's syndrome, attention deficit disorder, and dyslexia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing in October 2012.  A transcript of that hearing has been associated with the claims file.

The Board remanded this matter in May 2014 and again in December 2014 for additional development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  All attempts to locate the Veteran's service treatment records have been unsuccessful.

2.  VA has not received competent evidence that shows that the Veteran has a current diagnosis of a learning disorder, to include attention deficit disorder or dyslexia.

3.  The evidence clearly and unmistakably shows that that Veteran's autism spectrum disorder, previously diagnosed as Asperger's syndrome, preexisted service and was not aggravated by service.


CONCLUSION OF LAW

A learning disorder to include Autism spectrum disorder, Asperger's syndrome, attention deficit disorder, and dyslexia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by February 2010, April 2010, and June 2016 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Board has obtained post-service treatment records and associated them with the claims file.  Unfortunately, the Veteran's service treatment records are not available.  The Veteran was informed of the unavailability of service treatment records in April 2010 and June 2016 letters.  The Board is aware that when service treatment records are no longer available, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70   (2005); Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).  

During the appeal period the Veteran was afforded VA examinations in June 2014 and February 2016.  In September 2016, VA obtained an addendum to the April 2015 examination.  The examiners conducted examinations and altogether provided sufficient information regarding the Veteran's claimed disabilities such that the Board can render an informed determination.  The Board finds that, taken together, the June 2014, February 2016, and September 2016 opinions are adequate for evaluation of the Veteran's claim. 

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Analysis

The Veteran maintains that his learning disorder was aggravated by his active duty service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a preexisting disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (b). 

If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306 (b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish by clear and unmistakable evidence that the increase was not beyond the natural progress of the condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also, Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

A January 2010 private psychological opinion from R. D. P., a psychologist, noted that the Veteran has an IQ of 64 and has a "kindergarten level for word reading" and "at least a third grade ranking" for math.  R. D. P. opined that the Veteran does not have a learning disability, "but more or less sub average intellectual functioning."  A diagnosis of borderline intellectual functioning was noted.

In February 2010, the Veteran's sister, L. B. F., identified herself as being a licensed clinical social worker and opined that the Veteran has Asperger's syndrome.  

A February 2010 treatment record from Fairmont Clinic notes the Veteran was having anxiety problems, especially "whenever he feels overwhelmed with work" and was seeking anxiety medication.  The Veteran was assessed as having anxiety disorder and was prescribed citalopram.

A March 2010 treatment record from Fairmont Clinic notes the Veteran's anxiety was stable.

In March 2010, VA received a letter from G. P., who taught the Veteran in his high school special education class.  G. P. stated that the Veteran "exhibited signs of dyslexia".  

A March 2010 private psychological opinion from R. D. P. notes an IQ of 71, which was described as falling at the borderline level.  It was further noted that the Veteran has significant reading problems and is unable to write checks.  The Veteran was again diagnosed with borderline intellectual functioning.

In June 2010, the Veteran's half-sister, M. L. B., submitted a statement that she remembered her mother and grandfather having a conversation about her brother needing to be put into special education when they were children.  She further stated that her brother was placed into special education beginning in elementary school and had academic problems throughout his schooling.

In June 2010, the Veteran's stepmother submitted a statement that the Veteran has a "limited attention span", doesn't comprehend filling out forms or what he reads, and has to follow a routine or he "becomes lost and confused."  

In June 2010, the Veteran's father submitted a statement that the Veteran moved in with him after he finished high school and that he noticed the Veteran had a learning disability.  He further stated that the Veteran entered into an adult education facility in Fairmont, West Virginia which helped improve his reading skills.  He further stated that he learned three years ago that the Veteran could not keep score of a horseshoe game, and opined that this "reflects his inability to perform limited administrative tasks."

In June 2010, J. D. S., a social worker with The Op Shop, submitted a statement that the Veteran's "behavior requires that he be given special accommodations", and that the Veteran's "dyslexia is not as problematic as his anxiety and inability to be flexible or to adapt to new techniques."

In June 2010, the Veteran's work supervisor submitted a statement that the Veteran has a very difficult time adjusting to change, to which he becomes "angry and hard to control."  He further stated that the Veteran exhibits "great frustration over not being able to serve his full term in the army."

In June 2010, the Veteran's ex-wife submitted a statement that she married the Veteran when he was 29 and learned that his reading, writing, and spelling skills were "lacking".  She further stated that through a tutor, the Veteran learned he had a third grade reading level in 1989 or 1990.  She further stated that the Veteran can't write checks, balance a check book, reads words backwards, and has a short attention span.  She then stated that the Veteran became anxious and depressed because of his failure in the army, but also stated that she did not realize that the Veteran had not served very long on active duty.

In February 2010, the Veteran's sister, L. B. F., submitted an opinion that the Veteran suffers from Asperger's syndrome.

The Veteran testified before the undersigned VLJ at a travel Board hearing in October 2012.  The Veteran stated that when he was enlisted he took and passed an occupational determination test, but started having trouble because he didn't pass his map reading and, as such, wasn't able to complete basic training.  The Veteran stated he was given three further chances to successfully complete map reading, but failed each one.  The Veteran then stated that when he went to Fort Knox, Kentucky, he was processed to get his shots and saw a doctor who "passed [him] through", and that later on his sergeant found out that he had dyslexia, but still tried to help him.  The Veteran stated that nobody asked him about dyslexia when he entered the army and that his "recruiting officer did all [his] paperwork."  The Veteran stated that when he goes to the bank to pay his bills, he gets one of the cashiers to write his checks for him.  The Veteran's father also testified, and stated that the Veteran "cannot put stuff to paper" and that his sister and one teacher helped him out in high school and that's how he graduated.

The Veteran was afforded a VA psychological examination in June 2014.  A diagnosis of autism spectrum disorder was noted.  It was noted that the Veteran's father attended the examination and "spoke for [the Veteran] at times."  The Veteran reported feeling depressed at times because of his learning disability and that the military made his symptoms worse because he started out doing well but then it became more difficult.  The March 2010 opinion from R. D. P. confirming borderline intellectual functioning was referenced.  The examiner stated that for purposes of the requested opinion, it should be held that a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.  The examiner then stated that autism spectrum disorders are listed in the DSM 5 as neurodevelopmental disorders and, as such, have their onset in the developmental period of early childhood.  The examiner opined that specific learning disorders and autism spectrum disorders are not considered to be progressive in nature and, therefore, "it seems unlikely that either disorder increased in severity beyond its natural progression during active service.  This opinion was restated and the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the Veteran's service, and provided a rationale that the DSM 5 lists specific learning disorder and autism spectrum disorders as neurodevelopmental disorders that have an onset during early childhood (the developmental period) which means they were present prior to his entrance into the army.  The examiner then opined that the Veteran's condition was not aggravated beyond its natural progression by an in-service event, injury, or illness, and provided a rationale that these disorders are not considered as progressive in nature, which makes it unlikely that either disorder increased in severity beyond their natural progression during active service.

The Veteran was afforded a VA psychological examination in February 2016.  The examiner noted diagnoses of autism spectrum disorder and adjustment disorder with mixed anxiety and depression.  It was noted that the Veteran's father was in the hospital recovering from heart surgery and that the Veteran expressed anxiety regarding the examination interview.  The examiner noted that it was possible to differentiate between the symptoms attributable to each diagnosis.  The examiner stated that the Veteran has occupational and social impairment with deficiencies in most areas.  It was noted that the Veteran's developmental disorder is characterized by limiting or impairing social, occupational, and/or daily functioning, but that, when presented with a novel or stress producing situation, his ability to function adequately is greatly reduced and he shows signs and symptoms of anxiety and depression.  The examiner further noted that the Veteran reported feeling stressed and made self-loathing statements when he couldn't adequately explain himself, or retrieve dates or memories.  The Veteran's e-folder was reviewed.  The Veteran reported that he was in special education throughout school, but did graduate from high school.  The Veteran reported that he joined the army in September 1982 and was discharged in November 1982.  The Veteran further reported that while he got along well with others, he had a hard time reading coordinates and could not pass tests.  The examiner noted that in January 2010, Dr. P. diagnosed the Veteran with borderline intellectual functioning, which meant he did not meet the criteria for specific learning disability (dyslexia).  It was noted that further testing in March 2010 confirmed these findings.  It was further noted that the Veteran has difficulty with numbers, dates, years, and calculations, and that he becomes very anxious and embarrassed due to his difficulties.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the Veteran's service, with a provided rationale that the Veteran did not develop autism spectrum disorder as result of or in connection to his service and that the evidence is clear that the Veteran was having intellectual difficulties prior to the military, noting the Veteran's difficulties in school that required special education.  It was noted that dyslexia can only be diagnosed in the presence of normal levels of intellectual functioning or in those individuals when the learning disability is in excess of those associated with an intellectual disability, and the January 2010 testing led to a correct diagnosis of borderline intellectual functioning.  

In September 2016, VA obtained an addendum to the February 2016 opinion.  The examiner used the acceptable clinical evidence (ACE) process and noted that the Veteran's VA e-folder was reviewed.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the Veteran's service.  The provided rationale was that the record shows the Veteran was having intellectual difficulties prior to joining the military.  Specifically, the examiner noted that the Veteran obtained special education while in elementary school and continued to have difficulties with reading, writing, and math after high school.  The examiner stated the Veteran was correctly diagnosed with borderline intellectual functioning in January 2010, and noted that a "learning disability such as dyslexia can only be diagnosed in the presence of normal levels of intellectual functioning or in those individuals when the learning disability is in excess of those associated with an intellectual disability.  The examiner noted that no symptoms of depression or anxiety were found in January 2010.  The examiner noted that Asperger's is no longer a separate diagnosis in the DSM-5 and that individuals with Asperger's are now diagnosed with autism spectrum disorder.  The examiner further noted that individuals with autism spectrum disorder have intellectual difficulties or learning disabilities, or, less frequently, both.  The examiner then opined that the Veteran's condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner noted that it is likely and probable that the Veteran could have developed a secondary disorder as a result of autism spectrum disorder, but stated that he would be speculating as to the development of an adjustment disorder with mixed anxiety and depression.  The examiner noted that the criteria of adjustment disorders is time limited around the presentation of a stressor and doesn't last longer than six months after the cessation of that stressor.  The examiner opined that while he believed the Veteran tried his best to past tests while in the military, and that doing so probably caused him undue stress at the time, it was not long lasting, noting that the Veteran returned to his previous job as a janitor and functioned adequately until he chose to quit to find new employment.  The examiner noted that the Veteran's current diagnosis of adjustment disorder is related to the stressor of the compensation and pension process and well as his father's health condition and is a separate, albeit comorbid, diagnosis.  The examiner then opined that the Veteran's condition "clearly and unmistakably existed prior to service" and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner noted that the Veteran was not capable of completing written tests or math calculations that were required to become a radio operator, and was subsequently discharged.  The examiner further noted that during his interview, the Veteran did not express a dislike for his environment and stated that his Sergeant was helpful and positive towards him.  The examiner noted that the Veteran's personnel file and military records were not in VBMS and as such were not reviewed.  The examiner noted that no psychological examinations or psychoeducational testing from prior to the Veteran's military career that would be indicative of the Veteran's baseline functioning and level of capabilities were provided.  However, the examiner opined that that Veteran's condition was not as likely as not aggravated beyond its natural progression and noted that despite his developmental disorder he has been able to live independently, maintain adequate adaptive functioning, and established routines that allow him a high level of independence.  The examiner noted that the Veteran has been married twice, made satisfying social connections, and returned to his baseline after the military without lasting effects.

The Board will first address direct service connection.  In this case, the Board notes that VA has not received any competent evidence that the Veteran has a current diagnosis of dyslexia or attention deficit disorder, and as such, Hickson element (1) is not met for these conditions.  However, there is no dispute that the Veteran has a current diagnosis of autism spectrum disorder and therefore, Hickson element (1) is met.

With respect to Hickson element (2), in-service disease or injury, the Veteran has not asserted any in-service cause of autism spectrum disorder, and has only asserted aggravation of his autism spectrum disorder.  Furthermore, two VA examiners have opined that the Veteran's autism spectrum disorder was less likely than not incurred in or caused by service.  Accordingly, Hickson element (2) has not been met and the claim fails direct service connection on this basis.

As discussed above, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that learning disorders, to include autism spectrum disorder, dyslexia, and attention deficit disorder, are not enumerated as chronic diseases under the aforementioned sections.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Finally, the Board turns to whether the Veteran's pre-existing learning disorder, to include autism spectrum disorder, dyslexia, and attention deficit disorder, were aggravated by the Veteran's active service.  

The Veteran has submitted numerous lay statements regarding his time in service and how it affected his learning disorder.


In June 2010, the Veteran's work supervisor submitted a statement that the Veteran has a very difficult time adjusting to change, to which he becomes "angry and hard to control."  He further stated that the Veteran exhibits "great frustration over not being able to serve his full term in the army."  The Board places little probative weight in this statement as the Veteran's supervisor has not explained the context in which the Veteran becomes frustrated, or how this frustration constitutes a worsening of the Veteran's symptoms of his learning disorder.

In June 2010, the Veteran's ex-wife submitted a statement that the Veteran became anxious and depressed because of his failure in the army, but also stated that she did not realize that the Veteran had not served very long on active duty.  The Board places no probative weight in this statement as the Veteran's ex-wife, as a lay person, is not competent to diagnose conditions such as anxiety and depression, nor offer opinions on their etiology.  See, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2) (2016).

The Veteran told the June 2014 VA examiner that he felt depressed at times because of his learning disability and that the military made his symptoms worse because he started out doing well but then it became more difficult.  The Board places little probative weight in this statement because the Veteran has failed to explain how his symptoms were worsened.  

To the extent that the Veteran asserts that his preexisting learning disability was aggravated beyond normal progression by service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See, Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report to report incidents and symptoms in service.  He is not, however, competent to render an opinion as to whether his symptoms represented a permanent worsening of the preexisting learning disorder because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See, Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir 2007).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The medical evidence also includes post-service treatment records and the VA examinations from June 2014, February 2016, and September 2016.  As discussed above, the VA examiners opined that the Veteran has a diagnosis of autism spectrum disorder, formerly diagnosed as Asperger's syndrome, that preexisted the Veteran's service.  

The June 2014 VA examiner opined that  specific learning disorders and autism spectrum disorders are not considered to be progressive in nature and, therefore, "it seems unlikely that either disorder increased in severity beyond its natural progression during active service.  

The February 2016 VA examiner noted that the Veteran reported feeling stressed and made self-loathing statements when he couldn't adequately explain himself, or retrieve dates or memories, and that he becomes very anxious and embarrassed due to his difficulties.

The September 2016 VA examiner noted that the Veteran's condition "clearly and unmistakably existed prior to service" and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner also noted that the Veteran has a comorbid diagnosis of adjustment disorder and stated that the criteria of adjustment disorders is time limited around the presentation of a stressor and doesn't last longer than six months after the cessation of that stressor.  The examiner opined that while he believed the Veteran tried his best to past tests while in the military, and that doing so probably caused him undue stress at the time, it was not long lasting.  The examiner noted that the Veteran's current diagnosis of adjustment disorder is related to the stressor of the compensation and pension process and well as his father's health condition and is a separate, albeit comorbid, diagnosis.  The examiner then opined that the Veteran's condition "clearly and unmistakably existed prior to service" and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner finally opined that that Veteran's condition was not as likely as not aggravated beyond its natural progression and noted that despite his developmental disorder he has been able to live independently, maintain adequate adaptive functioning, and established routines that allow him a high level of independence.  The examiner noted that the Veteran has been married twice, made satisfying social connections, and returned to his baseline after the military without lasting effects.

Here, the Board finds the sum of the VA opinions to be significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 205 (2008).  Taken as a whole, the VA examination reports provide a thorough analysis of all of the evidence and opined against any aggravation of the Veteran's learning disorder based on his service.

The Board finds that the preponderance of the evidence shows that the Veteran's current learning disorder was not caused by his service and that there is clear and unmistakable evidence it was not aggravated by the Veteran's service.  Accordingly, service connection for a learning disorder to include Autism spectrum disorder, Asperger's syndrome, attention deficit disorder, and dyslexia, is not warranted.


ORDER

Entitlement to service connection for a learning disorder to include Autism spectrum disorder, Asperger's syndrome, attention deficit disorder, and dyslexia, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


